Citation Nr: 1601453	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, to include asthma, chronic obstructive pulmonary disease, restrictive lung disease, and obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  The Veteran was scheduled for a Board hearing at the RO (i.e., Travel Board hearing) in October 2012.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2015).  The issue remaining on appeal was remanded by the Board in June 2013.

The Veteran's claim for service connection for a respiratory disability was previously developed as service connection for asthma.  However, in his claim and other statements, he has referred to "breathing problems," including asthma and bronchitis, and for which he must use a C-PAP machine due to his breathing problems.  Where, as in this case, a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The symptom identified by the Veteran consists of breathing problems, and he explicitly mentioned both asthma and bronchitis.  In addition, treatment records show a diagnosis of chronic obstructive pulmonary disease, and a VA examiner diagnosed a restrictive lung disease; therefore, those diseases must be included as part of the issue on appeal as well.  Id.  Finally, because the C-PAP has been prescribed for the treatment of obstructive sleep apnea, that condition is also considered to be part of the appeal.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  A chronic respiratory disability, to include asthma, chronic obstructive pulmonary disease, restrictive lung disease, and obstructive sleep apnea, was first manifested several years after service and is not related to any events which occurred during service.  

3.  The Veteran does not have an undiagnosed respiratory disease, or unexplained respiratory disease.  


CONCLUSION OF LAW

A chronic respiratory disability, to include asthma, chronic obstructive pulmonary disease, restrictive lung disease, and obstructive sleep apnea, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in August 2007, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  Pursuant to the June 2013 Board remand, the Veteran was asked to provide VA with the names and addresses of all medical care providers who provided relevant post-service treatment, or submit such records himself.  See Stegall v. West, 11 Vet. App. 268 (1998) (compliance is required with Board remand instructions).  He did not respond to this request for information.   

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2013.  The VA examination with opinion obtained in this case was predicated on a full understanding of the Veteran's medical history.  As discussed below, the examiner considered all of the pertinent evidence of record, provided a physical examination, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

At the outset, there is an allegation that the Veteran had combat service.  If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2014); see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

However, the Veteran's DD Form 214 shows that his occupational specialty was supply administration clerk, and on a medical surveillance questionnaire he completed in October 1991, he described his occupation as "supply."  Although he was awarded the Kuwait Liberation Medal, he did not receive any awards or decorations denoting combat participation, and there is no other official evidence indicative of combat participation.  Thus, the Board finds that combat has not been demonstrated, and, therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  Nonetheless, the Board observes that the reduced evidentiary burden for combat veterans relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).    

The Veteran contends that he developed breathing problems, including asthma and bronchitis, due to exposure to various agents during service.  Specifically, he identifies events including 6 or 8 C5 gas mask training exercises as causal factors, as well as smoke screen concealant used, and solvent used to clean weapons.  He also states that he was exposed to combusted organic and inorganic materials (e.g. oil wells and burn pits). 

Service treatment records include a medical surveillance questionnaire completed by the Veteran in October 1991.  The Veteran reported that he had been in Southwest Asia from August 1990 to April 1991.  Regarding the potential hazards he said he had been exposed to, he reported heat, helicopter, living conditions, Anthrax, nerve agent pills, and nerve gas shots.  He also reported strenuous hours of handling supplies manually, and nerve agent pills and shots and Anthrax shots issued to Marines in Southwest Asia.  

Service treatment records show that the Veteran was given numerous vaccines in service, including an Anthrax vaccine in February 1991, but do not reflect that he had any adverse effects at the time.  He had episode of pharyngitis/laryngitis in August 1991, but no chronic respiratory condition was diagnosed.  At that time, he was noted to be a non-smoker.  His chest and lungs were clear bilaterally in examination.  The Veteran denied a history or presence of asthma, persistent cough, and emphysema on several dental health questionnaires, including in May 1991 and August 1992, which were after his return from Southwest Asia.  The September 1992 separation examination disclosed no respiratory issues, and the separation medical history also indicated no respiratory issues, with the Veteran responding "no" to questions of whether he had now, or had ever had, asthma, shortness of breath, pain or pressure in chest, or chronic cough.  

After service, November 1994, November 1995, July 1996, April 1997, June 1998, and October 1998 admissions to state mental health facilities show no respiratory issues.  In June 1998, a chest X-ray was normal.  

VA records indicate that a January 1999 chest X-ray was suggestive of pneumonia viral type in the right lung; left clear.  Bronchitis was noted in March and April 2001.  In August 2001, he was seen for a upper respiratory infection versus acute bronchitis, likely viral.  On examination, his lungs were clear.  It was noted at that time that he smoked.  

In April 2006, VA treatment records note COPD in addition to suspected sleep apnea; smoking cessation was recommended.  In May 2006 it was noted that he used a levalbuterol inhaler.  A March 2007 hospital reports notes a history of asthma.  In February 2008, it was noted that he had not had asthma as a child; however, in November 2008, a medical history of asthma as a child was noted.  However, it is not necessary to reconcile these inconsistent histories because asthma was not shown during service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (the presumption of soundness need only be addressed if the claimed disability is found to have been present during service).  

Similarly inconsistent VA records from 2009 forward contain numerous mentions of the Veteran as a non-smoker, contrasted with numerous other notations that he was a smoker, often accompanied by the note that he had been advised to quit.  Diagnoses during this time consisted of COPD, probable chronic bronchitis, and obstructive sleep apnea.  Asthma was also noted as a problem on several occasions.  

In October 2013, the Veteran was afforded a VA examination.  The examiner diagnosed a restrictive lung disease, identified as Pickwickian syndrome.  (Pickwickian syndrome is a complex of obesity, somnolence, hypoventilation, and erythrocytosis, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th ed. Page1641.)  In addition, sleep apnea was diagnosed.  

On the examination, the Veteran gave a history of difficulty breathing beginning perhaps 5 years earlier.  He said he was prescribed a CPAP unit and given an albuterol inhaler.  He stated that he smoked 1 pack per day, beginning in about 1994.  He said he did not have breathing problems in childhood, and he did not recall being diagnosed with asthma.  During service he was involved in supply work.  He said he served in Desert Storm and Desert Shield, and saw the burning oil wells in the distance, but he was not close to them or to burn pits.  His main exposure was sand in the air.  

The examiner summarized the relevant evidence, and commented that the Veteran had had an episode of acute pharyngitis/laryngitis in service.  He also had respiratory conditions treated at the VA in 2000 and 2001, but all of these episodes appear to have been acute conditions without chronic residuals.  He observed that between 2001 and 2005, no chronic respiratory conditions were evident.  In 2006 there was evidence of bronchodilator use and in 2007 "asthma history" was noted.  The examiner commented that despite the diagnoses of asthma and COPD, there was no supporting detail to provide a compelling diagnosis of either.  Nevertheless, the Board notes that the diagnoses have been reported during the appeal period, and have not been clearly ruled out.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

The examiner's opinion was that the Veteran's lung condition present since 2007 appeared less likely than not related to service, including service in Southwest Asia.  The examiner explained that the Veteran had no chronic respiratory conditions listed in service.  After service he gained appreciable weight, ultimately developing sleep apnea, and smoked nicotine.  The veteran's claim of developing a chronic respiratory condition based on limited exposures to CS gas (2-chlorobenzalmalononitrile), also known as "tear gas," was not substantiated by claim file evidence.  The examiner also explained that CS gas caused acute irritation which results in the exposed individual extracting himself (or being extracted by others) from the environment in which the gas is used thereby limiting the exposure and chronic adverse effects.  Regarding the Veteran's contention of developing a chronic respiratory condition from burn pit exposure, the examiner noted that study and consideration of burn-pit related lung issues was being undertaken but no definitive conclusions exist.  

The examiner concluded that based on the totality of evidence, the Veteran's greatest risks for lung malady were from recreational inhalational substances and from obesity and sleep apnea.  Limited CS gas exposure was less likely than not to have caused or contributed to chronic lung condition.  Burn-pit contribution was only speculative since there is no compelling evidence upon which to base a diagnostic conclusion.  Therefore, the veteran's lung condition since 2007 appeared less likely than not related to service, including service in SW Asia. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

Because the Veteran's lung conditions developed well after his reported in-service exposures, a connection between any such exposures and a subsequently developing lung condition is not subject to lay observation.  See Davidson, supra.
Therefore, medical expertise is required to provide a nexus between the two.  Here, the only medical evidence to address the issue, i.e., the October 2013 VA examination report, resulted in the conclusion that the Veteran's lung conditions were less likely than not related to service, including service in SW Asia.  There is no contrary medical opinion, and neither the Board nor the veteran possesses the necessary medical expertise to challenge the results of this medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a layman is not competent to offer a diagnosis or medical opinion, where medical expertise is required); Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

Although the examiner did not specifically address whether Anthrax or other vaccines were causally related to the Veteran's respiratory conditions, despite the Veteran's having noted exposure to these as potential hazards while he was in service, he has not argued that they were related to his lung conditions, and there is no other evidence indicating a relationship.  He has also not claimed that his lung conditions are qualifying chronic disabilities under 38 U.S.C.A. § 1117, his lung disabilities have been diagnosed, and were medically explained by the examiner.  

Given the foregoing, the evidence establishes that the Veteran's variously diagnosed respiratory disabilities shown during the pendency of the claim were first shown at least several years after service, and were not causally related to any events in service, including exposure to C5 (tear) gas, inoculations, or service in Southwest Asia.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a chronic respiratory disability, to include asthma, chronic obstructive pulmonary disease, restrictive lung disease, and obstructive sleep apnea, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


